﻿I should like first of all to congratulate Mr. Dante Caputo on his election to the presidency of the forty-third session of the General Assembly and to assure him of the co-operation of the Hungarian delegation in his responsible activity for the success of our deliberations.
I believe that this session has good chances of success. The atmosphere and work of the forty-second session were favourably influenced by the positive change in East-West relations and the increasing momentum of the Soviet-American dialogue. The past year has seen this favourable process strengthened and enriched with new elements. Another Soviet-United States summit was held, and the dialogue has been extended to lower levels as well, with concrete results embodied in the accords reached. Those accords were concrete reflections of the efforts undertaken to curb the arms race and to eliminate hotbeds of tension, and they may give stimulus to further steps in this direction, both in the relationship between the two great Powers and on a wider scale. The dynamic development of Soviet-American and East-West relations has become a determinant factor of strengthening international security.
Other favourable events of international politics, among them a large number of high-level meetings and initiatives by different groups of countries to strengthen international co-operation and to achieve a peaceful settlement of international problems, have also made their effects felt during the past year. 
There has been an intensification of efforts to resolve regional problems, including the elimination of hotbeds of crisis that have destabilizing effects and thus impede international œ-operation. Tangible and pioneering accords have been reached and encouraging negotiations are under way. No doubt world politics are still characterized by a great number of grave and pressing problems, but on the whole we have witnessed and acted to achieve a psychological breakthrough during the past year. Practice has proved that even the most complicated issues of world politics can be solved and that  given the political will of States, concrete results can be achieved which have a favourable influence on the international atmosphere and on the development of the international situation while giving impetus to the quest for solution of other problems. In this context, too, we attach decisive importance to the Soviet-United States agreement on the elimination of intermediate-range and shorter-range nuclear missiles and to the Geneva accords on the settlement of the situation relating to Afghanistan. 
The intensification of diplomatic activities to eliminate various hotbeds of crisis and the initial encouraging results allow us to hope that these favourable developments will be a prelude to the longer-term process rather than a momentary phenomenon. The United Nations has given practical proof that its involvement in similar efforts can be successful, while contributing to an improvement of its international image, and that its continuing active participation can promote the renewal of the world Organization.
In this activity a leading role has been played by the Secretary-General, Mr. Javier Perez de Cuellar, to whom I wish to express my deep appreciation for his untiring efforts.
My Government is convinced that these favourable changes have resulted from the widening and the practical prevalence of the awareness that the mutual dependence or interdependence of States and peoples is a fact, a reality of our age. Consequently, it considers the strengthening of mutually advantageous international co-operation and of confidence among States and the peaceful settlement of emerging conflicts to be the only possible path of international coexistence. The Hungarian Government shapes the course of its foreign policy and participates in international relations in accordance with this spirit. It rejects the use of force or the threat of force; it regards security as a complex notion with closely interrelated military, political, economic, human rights and humanitarian aspects; and it maintains that no single State can establish its own security solely by military-technical means or to the detriment of other States and that security can only be built by political means, taking account of the interests of all States and by joint action resulting from dialogue.
A pioneering role in advocating, disseminating and asserting this approach is played by the Soviet Union which has found partners in the leadership of the United States and other countries as well. At the same time, it is an equally noteworthy fact that the entire community of nations has also played a role in preparing and enhancing these changes: great Powers, medium-size and small countries, members of alliance systems, neutral and non-aligned nations alike, Hungary, as one of the small European countries, long ago recognized those opportunities which are at hand for a small country, and has been continuously and actively using them.
The favourable processes of world politics, the gaining ground of the ideas of international understanding and co-operation and the emergence of an atmosphere of confidence among States are fully in line with Hungary's national interests and foreign policy. Government is therefore making great efforts towards the development of international co-operation. It is trying to make use of all possibilities, bilateral as well as multilateral, to expound its sincere endeavours and to strengthen confidence among States. It identifies itself fully with the new concept of international security and co-operation, and is convinced that this new approach is bound to prevail in world politics before long.
This approach is represented by the foreign policy statements and practical steps of Hungary at the Vienna follow-up meeting on European security and co-operation, among others. We deem it highly important for the Vienna follow-up meeting to conclude its work as early as possible by the adoption of a substantive and balanced concluding document and, while giving a new impulse to European co-operation, making a favourable contribution to the creation of a common European home and improving the international situation as a whole. Present-day Europe is bound to the other continents by many ties. Given the specific conditions of Europe, a special model of co-operation is now evolving. An indispensable and useful framework and instrument for the realization of a common European home is the process of the Conference on Security and Co-operation in Europe (CSCE) with a past of 13 years, which embraces the major components of an all-European home, that is, a programme for the reduction of the risk of military confrontation and the building of political, economic and humanitarian co-operation.
For this reason, the successful conclusion of the Vienna follow-up meeting by the adoption of a substantive concluding document would mean a genuine step forward in comparison with the obligations undertaken in the Final Act of Helsinki and the Concluding Document of Madrid. Its most important result would be the integration of conventional disarmament into the process of European security and co-operation. After the conclusion of the follow-up meeting it would then be . possible to start negotiations between the member States of the Warsaw Treaty and the North Atlantic Treaty Organization on questions of conventional disarmament. These negotiations would be far-reaching in terms of scope, goals and potential effect alike. Parallel to them, the talks on confidence-building, started in Stockholm, could be continued with the participation of all the 35 States.
The concluding document: of the follow-up meeting should place greater emphasis on questions of economic co-operation in Europe. It is gratifying to note that progress can be expected on questions of industrial, environmental and scientific-technical co-operation, but it is no less important to make headway in the human rights and humanitarian fields.
In our view, a real demand of our time is to set up a mechanism for consultations on human rights and humanitarian issues, one that would keep under review the status of implementation of the recommendations as formulated concerning the human dimension, envisaging compliance with agreements, respect for international expectations, a clearer definition of obligations already undertaken and creating guarantees for their fulfilment. The expert meetings, forums and other conferences, the convening of which can be expected to be mandated by the Vienna follow-up meeting, will serve a useful purpose in promoting substantive and balanced progress in the CSCE process and contributing to international security.
In promoting the favourable international political developments of the past period, a significant part has been played by the recognition that the establishment of international security is a task of enormous complexity affecting all spheres of life. Each concrete aspect of security is closely related to and bears upon all the others. The initiative concerning comprehensive international security, which is included in the agenda of the General Assembly, is based on this recognition. We earnestly hope that the appeal to Member States for the continuation of the dialogue, the joint elaboration of the elements of comprehensive security, and the determination of concrete practical measures deriving therefrom will meet the understanding and support of Member States. We all share the goal of ensuring that the gap often in evidence between the purposes and principles of the United Nations Charter and the realities of the present-day international situation will be bridged as soon as possible.
A basic aspect of security, directly affecting the security of life itself, is that of disarmament or arms build-up. The first genuine disarmament accord between the Soviet Union and the United States on the elimination of intermediate-range and shorter-range missiles is of historic significance, even though it affects a small part of the total stockpiles of weapons. The Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - has opened a new chapter of disarmament history by introducing a system of verification with a formerly inconceivable set of strict and widely regulated conditions for control of compliance. So far the experience of compliance has given proof in practice as well that the quest for security through disarmament is indeed possible. 
The representatives of the Soviet Union and the United States are working on an agreement on a 50-per-cent cut in strategic offensive weapons. We remain convinced that, if the parties continue to summon the necessary political will and remain ready for compromise, the political and technical obstacles to a treaty can be removed and another disarmament accord will be signed in the not-too-distant future, paving the way for building a world free from nuclear weapons.
An outstanding event of multilateral disarmament diplomacy last summer was the third special session of the General Assembly devoted to disarmament. Unfortunately the psychological breakthrough I mentioned did not take place in the field of multilateral disarmament. It remains a pressing task to ensure that multilateral disarmament strengthen its viability and produce results in the form of concrete accords similar to those in bilateral disarmament. Although the participants in the special session on disarmament could not draw up a final document based on consensus, the Government of the Hungarian People's Republic, along with many other countries, does not consider the session to have been a failure.
In the view of my Government, the significance of the special session lies mainly in the fact that the need for a multilateral approach to disarmament issues has been reconfirmed by the international community. Furthermore, the participating States agreed that in future the United Nations should be assigned a greater role in dealing with questions of disarmament. It is of particular importance that the outstanding role to be played by the United Nations in controlling the fulfilment of disarmament accords received wide attention during the special session. We believe that such a substantive role could, in the long run, be fulfilled by an international verification agency to be set up under the auspices of the United Nations In this connection we attach great importance also to the efforts of the Delhi Six in this direction. 
During the special session a great number of concrete and important proposals were made which may serve as topics of future debate and negotiation at disarmament bodies or provide a basis for measures to be adopted by consensus. If we want to move forward in the field of multilateral disarmament those proposals should be considered on their merits at our present session as well.
The increased interest in the Geneva Conference on Disarmament was likewise felt during the special session. The renewed emphasis on that irreplaceable forum of disarmament was reflected in the high-level visits this year and in the major policy statements made on those occasions.
Among the agenda items of the Conference on Disarmament, special mention may be made of the intensification of work in the Ad Hoc Committee on the elaboration of a convention prohibiting chemical weapons. At the same time we deplore the fact that the Conference was unable to come any closer to finalizing a convention on the complete prohibition and destruction of chemical weapons.
Starting substantive work on the complete prohibition of nuclear-test explosions remains a priority task for the Conference on Disarmament to accomplish in furtherance of nuclear disarmament. The setting up of an appropriate machinery brooks no further delay. We think that, in order to overcome the present stalemate, it would require States members of the Conference on Disarmament to accept the need for multilateral talks on this issue and to adhere to the principles of progressivity.
In recent years the Conference on Disarmament has discussed the situation with regard to the prevention of the arms race in outer space and has identified the related problems. The present task is to elaborate concrete measures aimed at preventing, even if by stages, the extension of the arms race to outer space. In order to secure progress it would also be advisable to agree on partial aspects of practical relevance which by their importance affect the obtaining of the ultimate goal. One such aspect is the establishment of a mechanism for international verification.
It is similarly desirable to speed up work on the prohibition of radiological weapons. Closely related to it is the complete prohibition of attacks against nuclear facilities which should continue to be treated as a matter of urgency.
Also, in our days there is a growing international recognition that limitation and reduction of armed forces and conventional armaments at both global and regional levels ate major factors in affecting nuclear disarmament as well. The emphasis on conventional disarmament is logically consequential on the fact that the accumulation of conventional armaments is assuming increasingly threatening dimensions and that a significant part of the destructive capacity of such armaments is growing closer and closer to that of weapons of mass destruction and that conventional disarmament is marking time in comparison to the growing momentum of nuclear disarmament. The first promising efforts exerted in Europe to promote conventional disarmament will, we hope, be followed in other regions of the world as well.
After the consultations of the 23, held parallel to the Vienna follow-up meeting, work is practically on the verge of being concluded on the mandate for the disarmament talks covering the area from the Urals to the Atlantic. My Government deems it important that the negotiations on the reduction of armed forces and conventional armaments get under way as soon as possible after the conclusion of the Vienna follow-up meeting. The measures likely to be adopted will affect the forward-based forces of the two great Powers as well as the forces of the small and medium-sized countries in the region and will call for the ¡Increased activity and involvement of the latter States too. Hungary is interested in an arrangement under which the forces in its territory will also be affected by the first stage of reductions. We expect the talks to result in a notable improvement in Europe's feeling of security in the foreseeable future and to create, by eliminating elements of threat causing concern to the patties, a stable situation characterized by a balance of mutual offensive incapability of the opposing forces. 
Elimination of the regional hotbeds of crisis which pose a threat to international peace and security is an important element in establishing international security. 
Collective efforts and, in particular, the emerging understanding of the parties directly concerned have, in several regional issues included in the agenda of the General Assembly, placed increased emphasis on the effective involvement of the united Nations in the practical solution of such problems as well as in the creation of frameworks and technical conditions for settlement. The extent to which the world Organization will be able to perform its mission in maintaining peace and in securing cease-fires and their supervision will perhaps be a touchstone of the United Nations capacity for renewal.
The Geneva Accords relating to Afghanistan can be regarded as a highly significant precedent. The progress in the withdrawal of Soviet troops is clear evidence of the good will of the Soviet Union. We hope that the agreement will be fully observed by all the parties and that the advance of the process of national reconciliation will bring peace to Afghanistan. We deem it necessary that the present session of the General Assembly consider this problem in this spirit, under this approach.
The efforts of the United Nations or, more specifically, the Security Council and of the Secretary-General personally, have played an important part in achieving, after so many abortive attempts, a cease-fire in the Iraqi-Iranian war of nearly 10 years, which has claimed an enormous toll in human lives and material losses. Encouraging work is being done with the involvement of the United Nations to bring about peace. 
In the prevailing situation, particular importance is attached to the self-restraint of the parties concerned and their willingness to co-operate in the implementation of the relevant resolution of the Security Council. Our modest contribution to achieving lasting peace is the participation of 15 Hungarians in the contingent of the United Nations Observer Group to monitor the cease-fire. My Government is hopeful that the cease-fire will soon be followed by the conclusion of peace, putting an end to the hostilities and devastation.
Of course, United Nations efforts alone will be insufficient to secure success, because the political will and determination of the Governments of the countries involved are equally indispensable for the liquidation of a hotbed of crisis. The recent past has seen a promising sign of this in the search for a settlement of the question of Cyprus.
After many years the possibility seems to be opening up of progress in the settlement of the situation in the southern part of Africa. We support the efforts to bring about a negotiated solution, and hope that the ongoing talks will soon lead to the implementation of Security Council resolution 435 (1978), the granting of independence to Namibia, and international guarantees of the sovereignty and territorial integrity of Angola.
The positive turn in the quest for the peaceful solution of regional conflicts strengthens our conviction that intensification of United Nations activities would increase the chances of a just settlement of the Middle East crisis too. It is increasingly recognized that the road to a solution of the conflict satisfactory to all the parties concerned leads through an international conference, to be held under the auspices of the United Nations. The events taking place in the occupied territories similarly underline the pressing need for an early settlement of the crisis.
The entire international atmosphere would be favourably influenced by the early settlement of the conflict in Central America, which is a serious factor of destabilization, with the participation of all the countries concerned and on the basis of respect for the generally accepted norms of international law.
My Government is in agreement with and follows with confidence the efforts being made to solve the question of Kampuchea by peaceful means within national frameworks. It is highly appreciative of the moderation and sense of reality displayed by the countries and the political forces working for a settlement of this problem.
Hungary welcomes the proposals aimed at reducing and eliminating tensions in the Korean peninsula in an effort to find ways and means of creating the necessary conditions for solving the problem of Korea, keeping in view the strengthening of peace and security in the Asian region and having regard to the interests of the Korean people.
The subjects of the world economy and international economic relations occupy an increasingly important place in the activities of the United Nations. We find this only natural since international co-operation and the external environment of economic development have become of vital importance to all Member States. However, the economic, financial, trade, scientific-technical and environmental activities of the United Nations and its specialized agencies still fail to reflect fully the actual conditions and priorities determined by the realities of the present-day world, although the 1970s and the 1980s have seen radical changes in the world economy.
On the threshold of the last decade of this century, Governments should seek to ensure that the United Nations and its specialized agencies are not simply passive followers of world economic developments, but act to meet economic challenges, thereby contributing, on the basis of the common will worked out by consensus and by reconciling national and regional interests, to the creation of conditions that will ensure to the fullest c :tent possible the sustainable growth of national economies and the steady expansion of international economic relations.
We have no doubt that this process will not be free from conflict. Efforts should therefore be concentrated on enhancing the role of the United Nations and its organs in forecasting developments and balances in the world economy, as well as their ability to manage economic, trade, financial, environmental and other conflicts and to promote their solution., We are convinced that harmonization of interests and development of conflict management abilities can create the conditions for international organizations to exert the roost fruitful influence both on the development of national economies and on different areas of regional and global co-operation.
My Government proceeds from the assumption that national, regional and global objectives can be harmonized on the basis of openness and mutual respect for interests. However, the common will, or a common policy arrived at in international organizations, cannot be truly effective unless account of it is taken of international realities and economic laws. The efforts to bring about regional integration constitute one such law at the present stage of development of the world economy. The regional integration organizations play an increasing role in the world economy and will act for a long time to come as a stimulus to economic growth. At the same time, certain trends of isolationism may also prevail at the stage of growing economic co-operation within integrated regions. We think that such trends, even though serving the interests of participants in such integration in the short run, work to impede the sustainable development of the entire world economy in the long run. Therefore we welcome the elevation of relations between the Council for Mutual Economic Assistance (CHEA) and the European Economic Community (EEC) to an official level, together with the bilateral agreement already concluded between Hungary and the ЕEC and other future bilateral agreements between BBC and CMEA member States. This development fits well into the European process of co-operation and confidence-building and serves to promote its fuller development.
Work is to start soon on the elaboration of the programme for development and co-operation for the last decade of this century. We believe that in formulating this programme for the fourth development decade Governments should start from present-day realities in order to set the base for the future. I can assure members that my Government will take an active and constructive part in this highly important work.
International efforts to protect and ensure respect for human rights should serve the same purposes as the solution of world economic and financial problems through mutual compromise and joint action · namely, to promote the welfare of the society and the individual, to create conditions of life worthy even of the next century, and to bring about the full enjoyment of human freedoms. A corner-stone of the Hungarian Government's foreign policy is the encouragement and strengthening of international co-operation in the human rights and humanitarian fields, with the fullest possible use of the channels provided by the United Nations for that purpose.
Respect for and promotion of human rights and fundamental freedoms and the development of international co-operation with this end in view are important factors in increasing confidence among States. There is growing recognition that the enjoyment of human rights and the maintenance of international security are directly and closely interrelated. On the one hand, this linkage is manifest in that grave and systemic violations of human rights and disregard of internationally recognised norms have, as international experience shows, an adverse effect on inter-State relations and the international political atmosphere, and may jeopardize international security. On the other hand, the decades since the adoption of the universal Declaration of Human Rights have provided a not insignificant lesson that promotion of the exercise of human rights is possible only under conditions of detente and peaceful coexistence. I recall that one of the first victims of the cold-war era was precisely the cause of human rights.
From this it follows that the proposition that the question of human rights is exclusively the interned affair of States has become a thing of the past, once and for all. By drawing up an international catalogue of human rights and establishing international organs and mechanisms to monitor and supervise compliance by States with their obligations in the human rights and humanitarian fields, the United Nations has given a new dimension to multilateral co-operation and focused the attention of the international community and international public opinion on the question of human rights. In this regard, as yet another sign of the Hungarian Government's readiness to co-operate, coupled with the openness of our policy, the Hungarian People's Republic earlier last month declared its recognition of the competence of the Human Rights Committee under Article 41 of the International Covenant on Civil and Political Rights, and at the same time acceded to the Optional Protocol to the Covenant.
By that action we wished to confirm that we were ready and willing to participate - as an equal partner - in the domain of human rights, too, while supporting joint international efforts to implement related norms and control compliance with them in a common, international activity.
The Government of the Hungarian People's Republic and public opinion in Hungary follow with particular attention the enjoyment by nationalities of their rights, and are sensitive to violations of the individual and collective rights of minorities. This is natural for the added reason that Hungarians living in the neighbouring countries constitute the largest national minorities in Europe. We advocate at every forum, as elementary demands, the preservation of diverse cultural traditions and the folklore of national minorities', protection of historic relics·, and full enjoyment of the right to cultivate and use the mother tongue, including education in the mother tongue in schools at all levels. We are convinced that forced assimilation of national minorities, their cultural oppression and destruction of conditions for their independent intellectual and physical existence are unacceptable to the international community of our times.
Therefore, we deem it important that in the spirit of the Universal Declaration of Human Rights we should embark upon the road of codifying those rights which were not covered by the Declaration. In our view these are: the right of peoples to self-determination and the preservation of national culture and the effective protection of the individual and collective rights of national minorities. It is a basic requirement of our age to eliminate discrimination of any kind, including discrimination against nations and national minorities. In our belief such an international, legally binding regulation of norms would contribute to the deepening of human contacts, thereby making those contacts more substantial.
We highly appreciate the efforts, which we think cannot be replaced by anything else, made under the auspices of the United Nations to put an end to mass, grave violations of human rights. Humiliating practices and policies of discrimination on grounds of race, nationality, religion or any other basis, violation of the tight to life, liberty and security of the person, torture and other cruel and inhuman punishment and treatment, physical coercion, forced resettlement, limitations on, or denial of, the fundamental economic, social and cultural rights of people are all phenomena whose elimination calls for effective and resolute action by the international community and the United Nations as its institution. Solving the problems of our age and extending international co-operation in keying with the interests of all States and peoples presuppose intensification of multilateral diplomacy. Forums for the multilateral accommodation of interests and the search for and adoption of arrangements acceptable to all parties concerned are achieved by Regional and multilateral organizations and conferences.
The improvement of the international situation during the past year and the more favourable conditions prevailing at present will certainly increase the role o£ the United Nations in, and its concrete possibilities of, performing the tasks laid down in the Charter. 
It is of importance to international co-operation and the settlement of outstanding pressing problems that the world Organization - and primarily we, representatives of Member States - make the most of the favourable conditions to renew the work of the United Nations, enhance its prestige and effectiveness, increase its capacity for practical action and ensure the smooth operation of the world Organization in accordance with the requirements of our time.
The Government of the Hungarian People's Republic wishes to contribute to those efforts by pursuing a foreign policy fully in line with the purposes and principles of the United Nations and by the active and constructive participation of its delegation in the work of the forty-third session.
 
